Title: John Quincy Adams to Thomas Boylston Adams, 23 June 1793
From: Adams, John Quincy
To: Adams, Thomas Boylston


My dear Brother.
Boston June 23. 1793.
I have received your Letter containing the orders upon the branch bank, and also that with the bill of lading of 3 barrels; I ought to have written you this information a post or two ago, but some business, more indolence, and most of all forgetfulness was the occasion of my omission.
I suppose you will soon commence Attorney, and I understand you have some thoughts of retiring into one of the back Counties of Pensylvania, to commence practice. let me know what your intentions are, and when you expect to commence your career— I am not quite in statu quo I have a sort of Pisgah-sight of future milk and honey—but not yet much enjoyment of it in person.
I have an Oration to deliver on the 4th: of next month, as you know I have written and committed it to memory, and am thoroughly disgusted with it.— While I was writing I thought myself quite brilliant as I advanced; and was pleasing myself with future applauses at almost every sentence that issued from my pen— Now, it appears to me a mass of dull common-place, composed of stale facts, hacknied sentiments, veteran similies, and trite allusions, with scarce a single gleam of originality shooting through the solid darkness of the composition.— The humble merits of the average of similar performances, are now my greatest consolation— However indifferent my execution, I shall not easily place myself in a style of inferiority upon comparison.
The most extraordinary intelligence, which I have to convey, is that the wise and learned Judge & Professor Wilson, has fallen most lamentably in love with a young Lady in this town, under twenty; by the name of Gray. He came, he saw, and was overcome. The gentle Celadon, was smitten at meeting with a first sight love—unable to contain his amorous pain, he breathed his sighs about the Streets; and even when seated on the bench of Justice, he seemed as if teeming with some woful ballad to his mistress eye-brow.— He obtained an introduction to the Lady, and at the second interview proposed his lowly person and his agreeable family to her acceptance; a circumstance very favourable to the success of his pretensions, is that he came in a very handsome chariot and four. In short his attractions were so powerful, that the Lady actually has the subject under consideration, and unless the Judge should prove as fickle as he is amorous and repent his precipitate impetuosity so far as to withdraw his proposal, You will no doubt soon behold in the persons of these well assorted lovers a new edition of January and May.— Methinks I see you stare at the perusal of this intelligence, and conclude that I am attempting to amuse you, with a bore; no such thing. it is the plain and simple truth, that I tell—and if you are in the habit of seeing the Miss Breck’s as frequently, as your wishes must direct you to see them, you may inform them, that their friend and mine, Miss Hannah Gray, has made so profound an impression upon the Heart of judge Wilson, and received in return an impression so profound upon her own, that in all probability they will soon see her at Philadelphia, the happy consort of the happy judge.
Cupid himself must laugh at his own absurdity, in producing such an Union; but he must sigh to reflect that without the soft persuasion of a deity who has supplanted him in the breast of modern beauty, he could not have succeeded to render the man ridiculous & the woman contemptible upon the subject of politics I wish not to enter; they would lead me too far; and they are at this time unpleasant beyond the common proportion.— I enclose a few lines written upon some of the insolence proceeding from your shoe-black of the Muses, who thinks himself a poet because he knows himself a lyar.— They are only for your perusal, and have never been seen by any other person [. . . .] Write me what you think of the point in the four concluding [verses The] sarcasm appeared severe to the parental partiality of the author; but who can be admitted as the judge of his own composition.
I remain your cordial friend & affectionate brother.
J. Q. A.
